Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is in response to the amendments filed on 09/14/2021 wherein Claims 1-11 are pending, Claims 3, 4, 6, 7, 8, 9, and 11 have been amended. Claim 12 is new.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed on 09/14/2021, with respect to the rejections of claims 1-11 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over KR20140056667 to Chang et al. (hereinafter ‘Chang’) in view of US5425276 to Gram et al. (hereinafter ‘Gram’).

		Regarding Claim 1: Chang discloses:
“Blade structure testing equipment” (para 0001 – “The present invention is a biaxial load for evaluating the static strength of the blade”) comprising: 
“a mounting jig to which one end of a blade specimen is mounted” (Fig. 1 -  reference number 2; para 0035 – “The twin-axial load-applying device… according to the present invention includes a fixing device 2 (i.e. mounting jig, added by examiner)”); 
“a grip member to which the other end of the blade specimen is coupled” (Fig. 1 – reference number 13; para 0037 – “The fixing block 10 is composed of buffer members 11 and 12 and a fixing frame 13 (i.e. grip member, added by examiner)”); and 
“a wire having one end attached to the grip member” (Fig. 3 – reference number 31; para 0039 – “The winch 30 is composed of a wire 31 and a drum 32, and the wire 31 is configured to be connected to the load cell 20 starting from a state wound around the drum 32”; 
“in a direction at a certain angle with respect to the ground” (Figs. 5 and 6 – wire 31 can be adjusted to different angles with respect to the ground, so is the direction of the tensile force; para 0040 – “With the configuration for adjusting the angle with the 31, the embodiment of the biaxial load module 50 can be made in various ways”).
Chang is silent on “to apply a tensile force to the blade specimen”.
However, Gram discloses:
“to apply a tensile force to the blade specimen” (Fig. 1; Col. 2, ll. 27 – 38 - “A material testing system for applying force loads to a test specimen 10 (test specimen used by Gram, is interpreted as an equivalent to the blade specimen, since the test specimen is of elongated shape, added by examiner) is illustrated schematically in FIG. 1 at 12. The system 12 includes an upper holding member 14A and a lower holding member 14B that hold the test specimen 10 along a longitudinal axis. The lower holding member 14B is connected to an actuator 16 through which force loads are provided to the test specimen 10 and reacted against a reaction structure represented generally at 17 and a second actuator 18. The second actuator 18 also applies force loads to the test specimen 10, the second actuator 18 being secured to a stationary frame represented generally at surface 20”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blade structure testing equipment, disclosed by Chang, as taught by Gram, in order to examine the strength of wind turbine blade or other elongated specimen in longitudinal direction with higher level of accuracy to make sure that the blade is safe to operate in the conditions where the tensile forces are applied to the blade. It would have been obvious to use the wire to attach the load to the end of the specimen for the horizontal loading setup, because of the size and weight of the wind turbine and hence to ensure the safety of testing operation.

Regarding Claim 2: Chang/Gram combination discloses the blade structure testing equipment according to claim 1 (see the rejection for Claim 1).
Chang further discloses:
“wherein a mass is connected to the other end of the wire so that the tensile force is applied to the blade specimen under the load of the mass” (Fig. 6, reference number 47 - motor; para 0047 – “a motor 47, which directly rotates the horizontal feed screw 42 or the vertical feed screw 52”).
Yet, Chang does not explicitly disclose “mass connected the other end of the wire”.
	However, Chang does disclose a motor 47, connected to the wire 31 (Fig. 6, para 0047), having one end attached to the grip member (Fig. 3, reference number 31, and para 0039). In this case, the motor is acting as a mass, applying the necessary tensile force through the wire. As stated in applicant’s disclosure, in para 0033, “Although it is illustrated in the drawings that the tensile force is applied to the other end of the wire by the use of the masses, the masses may not be necessarily used, and any other means may instead be used as long as it is capable of applying the tensile force”, so the motor is considered here being “the other means”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the limitation of using a mass or a motor, connected to the other end of the wire, to apply a tensile force to the blade under testing using the wire attached to a grip member, as taught by Chang, in order to perform blade testing using a tensile force, acting in a longitudinal direction, to make sure that the blade is safe to operate in the conditions where the tensile forces are applied to the blade.

Regarding Claim 3: Chang/Gram combination discloses the blade structure testing equipment according to claim 1 (see the rejection for Claim 1).
Chang further discloses: 
“wherein the mounting jig includes: a support; and an adapter which is coupled to an upper end of the support and to which the one end of the blade specimen is mounted” (see Fig. 1, where the mounting jig (i.e. fixing device, reference number 2) comprises of flat panel (i.e. adapter) and vertical columns (i.e. support); para 0036 – “The fixing device 2 is configured to fix the blade 1 in parallel to the floor and spaced apart from the floor”).

Regarding Claim 6: Chang/Gram combination discloses the blade structure testing equipment according to claim 1 (see the rejection for Claim 1).
Chang further discloses:
“further comprising a pulley provided to change a load direction of the wire” (Figs. 1 and 2; para 0044 – “A vertical support (51) fixed to the floor, a vertical transfer screw (52) installed on the vertical support (51), and the vertical transfer screw (52) to adjust the angle between the fixing block (10) and the wire (31) ) is mounted on the vertical pulley 55, which is moved by the rotation of the vertical transfer screw 52 (i.e. pulley provided to change a load direction of the wire, added by examiner)”), wherein 
“the pulley is located at a higher position than the blade specimen” (Fig.1, vertical pulley, which is the part of a load module 50) and 
“is provided to be movable in a vertical direction” (Fig. 6, where the vertical pulley 55 is shown moved in a vertical direction; para 0044 – “the wire (31) is mounted on the vertical pulley 55, which is moved by the rotation of the vertical transfer screw 52 (i.e. in vertical direction, added by examiner)”). 

Claims 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Gram, and in further view of KR20130087920A to Hwan et al. (hereinafter ‘Hwan’).

Regarding Claim 4: Chang/Gram combination discloses the blade structure testing equipment according to claim 3 (see the rejection for Claim 3). 
Chang/Gram combination is silent on: “wherein the mounting jig includes a rotating member positioned between the support and the adapter and capable of rotating the adapter about a longitudinal direction of the blade specimen as an axis direction”.  
However, Hwan discloses:
“wherein the mounting jig includes a rotating member positioned between the support and the adapter” (Fig. 1; para 0015 – “the wind turbine blade testing apparatus 100 includes a blade specimen 110, a load applying unit 120, an angle change driving unit 130, and a sensor unit 140”; para 0024 – “the angle change driving unit 130 may include a clamp 131 and a motor 132… The motor 132 is for rotating the clamp 131 to change the pitch angle of the blade specimen 110”) and 
“capable of rotating the adapter about a longitudinal direction of the blade specimen as an axis direction” (para 0019 – “the angle change driving unit 130 has the leading edge of the airfoil upward with respect to the blade specimen 110 and the chord line is perpendicular to it, and the pitch angle is fixed at 0 degrees to 180 degrees clockwise until it becomes 180 degrees. It can be increased by 1 degree each time”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blade structure testing equipment disclosed by Chang/Gram combination, as taught by Hwan, in order to implement the blade testing in additional direction using the rotational capability of motor, disclosed by Hwan, and to make sure that the blade is safe to operate in the conditions taking place when the corresponding forces, originated by rotating one end of the blade, when the other end is secured, are applied.

	Regarding Claim 5:  The Chang/Hwan combination discloses the blade structure testing equipment according to claim 4 (see the rejection for Claim 4).
	Chang further discloses:
“wherein rotating the rotating member at a certain angle results in a flap moment and a lag moment being applied to the blade specimen by the wire tensile force” (Fig. 5; para 0024 – “the reliability and static structural strength of the blade can be evaluated by applying a mixed load of the blade's flapwise loading and the edgewise loading of the blade's biaxial load. It relates to a biaxial loading device for evaluation of blade static strength”; para 0040 – “The biaxial load module 50 has a fixed block 10 and a wire (i.e. flap moment and the lag moment are applied by the wire tensile force, added by examiner) so that when a load is provided to the blade 1 with the winch 30, the load is provided to the blade 1 in two directions (flapwise loading, edgewise loading). With the configuration for adjusting the angle with the 31, the embodiment of the biaxial load module 50 can be made in various ways”).	

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Gram, in further view of KR20130087920A to Hwan et al. (hereinafter ‘Hwan’), and in further view of US20050216240 to Shiga et al. (hereinafter ‘Shiga’).

Regarding Claim 7:  Chang discloses 
“A blade specimen testing method” (para 0001 – “The present invention is a biaxial load for evaluating the static strength of the blade”) comprising: 
“coupling one end of the blade specimen to a mounting jig” (para 0036 – “The fixing device 2 (i.e. mounting jig, added by examiner) is configured to fix the blade 1 in parallel to the floor and spaced apart from the floor”) and 
“the other end of the blade specimen to a grip member” (para 0026 – “a fixing frame (i.e. grip member, added by examiner) that attaches the buffer member”).
Chang is silent on 
“determining the values of a centrifugal force, a flap moment, and a lag moment that are to be applied to the blade specimen; determining the magnitude and direction of a tensile force to be applied to the blade specimen, on the basis of the values determined in the determining of the values of the centrifugal force; and attaching one end of a wire to the grip member and applying a tensile force to the blade specimen by means of the wire at the magnitude and in the direction of the tensile force determined in the determining of the values of the centrifugal force”.  
However, Hwan further discloses:
“determining the values of a centrifugal force, a flap moment, and a lag moment that are to be applied to the blade specimen” (Figs. 1 and 5; para 0024 – “the reliability and static structural strength of the blade can be evaluated by applying a mixed load of the blade's flapwise loading and the edgewise loading of the blade's biaxial load. It relates to a biaxial loading device for evaluation of blade static strength”; para 0038 – “where θ is the load angle (angle between the direction of the load and the y-axis), P is the load acting on the blade, L is the blade length, x is the distance between the sensors, My is the moment in the flap direction, and Mz is Edge direction moment, Iz is the secondary sectional moment about the z-axis, Iy is the secondary sectional moment about the y-axis, εx means the strain in the x-direction (blade longitudinal direction) (i.e. centrifugal force and the tensile force, acting in the longitudinal direction, added by examiner)”; para 0040 – “The biaxial load module 50 has a fixed block 10 and a wire (i.e. flap moment and the lag moment are applied by the wire tensile force, added by examiner) so that when a load is provided to the blade 1 with the winch 30, the load is provided to the blade 1 in two directions (flapwise loading, edgewise loading). With the configuration for adjusting the angle with the 31, the embodiment of the biaxial load module 50 can be made in various ways”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blade structure testing equipment disclosed by Chang, as taught by Hwan, in order to implement the blade testing in additional direction using the rotational capability of motor, disclosed by Hwan, and to make sure that the blade is safe to operate in the conditions taking place when the corresponding forces, originated by rotating one end of the blade, when the other end is secured, are applied.
Both Chang and Hwan are silent on:
“determining the magnitude and direction of a tensile force to be applied to the blade specimen, on the basis of the values determined in the determining of the values of the centrifugal force”.
However, Shiga discloses:
“determining the magnitude and direction of a tensile force to be applied to the blade specimen, on the basis of the values determined in the determining of the values of the centrifugal force” (Fig. 1, para 0004 – “In FIG. 1, “T1” is a tensile force at an un-pulling side, “T2” is a tensile force at a pulling side, and “φ” is a contact angle. An equilibrium equation is derived at an equilibrium position having a micro belt length “ds” (a micro contact angle is “dψ”). When the equation is integrated from a starting point “m” to an ending point “n”, a mathematical formula (7) indicated below is obtained. In FIG. 1, “t” is a tensile force applied to the belt at this point, “Qds” is a normal force, “μQds” is a frictional force, “Fds” is a centrifugal force, “μ” is a coefficient of static friction”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blade structure testing equipment disclosed by Chang, as taught by Hwan, in order to provide simple and efficient testing environment for the wind turbine blade.
Chang further discloses:
“attaching one end of a wire to the grip member” (Fig. 1 – reference number 13; para 0037 – “The fixing block 10 is composed of buffer members 11 and 12 and a fixing frame 13 (i.e. grip member, added by examiner)”); and 
“applying a tensile force to the blade specimen by means of the wire at the magnitude and in the direction of the tensile force” (Fig. 3 – reference number 31; para 0039 – “The winch 30 is composed of a wire 31 and a drum 32, and the wire 31 is configured to be connected to the load cell 20 starting from a state wound around the drum 32”; Figs. 5 and 6 – wire 31 can be adjusted to different angles with respect to the ground, so is the direction of the tensile force; para 0040 – “With the configuration for adjusting the angle with the 31, the embodiment of the biaxial load module 50 can be made in various ways”).
Both Chang and Hwan are silent on:
“determined in the determining of the magnitude and direction of the tensile force”.
However, Shiga discloses:
“determined in the determining of the magnitude and direction of the tensile force” (Fig. 1, para 0004 – “In FIG. 1, “T1” is a tensile force at an un-pulling side, “T2” is a tensile force at a pulling side, and “φ” is a contact angle. An equilibrium equation is derived at an equilibrium position having a micro belt length “ds” (a micro contact angle is “dψ”). When the equation is integrated from a starting point “m” to an ending point “n”, a mathematical formula (7) indicated below is obtained. In FIG. 1, “t” is a tensile force applied to the belt at this point, “Qds” is a normal force, “μQds” is a frictional force, “Fds” is a centrifugal force, “μ” is a coefficient of static friction”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blade structure testing equipment disclosed by Chang/Hwan combination, as taught by Shiga, in order to provide simple and efficient testing environment for the wind turbine blade.

Regarding Claim 8: The Chang/Hwan/Shiga combination discloses the blade specimen testing method according to claim 7 (see the rejection for Claim 7).
Chang further discloses:
“wherein, in the attaching, a mass corresponding to the magnitude of the tensile force determined in the determining of the magnitude and direction of the tensile force  is connected to the other end of the wire to apply the tensile force to the blade specimen” (Fig. 6, reference number 47 - motor; para 0047 – “a motor 47 (interpreted by the examiner as an equivalent to mass, see the rejection for Claim 2), which directly rotates the horizontal feed screw 42 or the vertical feed screw 52”).
Shiga further discloses:
“determined in the determining of the magnitude and direction of the tensile force” (Fig. 1, para 0004 – “In FIG. 1, “T1” is a tensile force at an un-pulling side, “T2” is a tensile force at a pulling side, and “φ” is a contact angle. An equilibrium equation is derived at an equilibrium position having a micro belt length “ds” (a micro contact angle is “dψ”). When the equation is integrated from a starting point “m” to an ending point “n”, a mathematical formula (7) indicated below is obtained. In FIG. 1, “t” is a tensile force applied to the belt at this point, “Qds” is a normal force, “μQds” is a frictional force, “Fds” is a centrifugal force, “μ” is a coefficient of static friction”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blade structure testing equipment disclosed by Chang/Hwan combination, as taught by Shiga, in order to provide simple and efficient testing environment for the wind turbine blade.

Regarding Claim 9: The Chang/Hwan combination discloses the blade specimen testing method according to claim 8 (see the rejection for Claim 8).
	Chang further discloses:
“in the attaching, adjusting the direction of wire tensile force to arrange the wire in the direction of the tensile force”” (Fig. 3 – reference number 31; para 0039 – “The winch 30 is composed of a wire 31 and a drum 32, and the wire 31 is configured to be connected to the load cell 20 starting from a state wound around the drum 32”; Figs. 5 and 6 – wire 31 can be adjusted to different angles with respect to the ground, so is the direction of the tensile force; para 0040 – “With the configuration for adjusting the angle with the 31, the embodiment of the biaxial load module 50 can be made in various ways”).
The Chang/Hwan combination is silent on:
“determined in the determininq of the maqnitude and direction of the tensile force”.  
However, Shiga discloses:
“determined in the determininq of the maqnitude and direction of the tensile force” (Fig. 1, para 0004 – “In FIG. 1, “T1” is a tensile force at an un-pulling side, “T2” is a tensile force at a pulling side, and “φ” is a contact angle. An equilibrium equation is derived at an equilibrium position having a micro belt length “ds” (a micro contact angle is “dψ”). When the equation is integrated from a starting point “m” to an ending point “n”, a mathematical formula (7) indicated below is obtained. In FIG. 1, “t” is a tensile force applied to the belt at this point, “Qds” is a normal force, “μQds” is a frictional force, “Fds” is a centrifugal force, “μ” is a coefficient of static friction”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blade structure testing equipment disclosed by Chang/Hwan combination, as taught by Shiga, in order to provide simple and efficient testing environment for the wind turbine blade.  

Regarding Claim 10: The Chang/Hwan/Shiga combination discloses the blade specimen testing method according to claim 9 (see the rejection for Claim 9).
Chang further discloses: 
“wherein the arranging the wire includes arranging the wire in the direction of the tensile force by adjusting a vertical position of a pulley while holding the wire supported by the pulley” (Figs. 1 and 2; para 0044 – “A vertical support (51) fixed to the floor, a vertical transfer screw (52) installed on the vertical support (51), and the vertical transfer screw (52) to adjust the angle between the fixing block (10) and the wire (31) ) is mounted on the vertical pulley 55, which is moved by the rotation of the vertical transfer screw 52 (i.e. pulley provided to change a load direction of the wire, added by examiner)”); Fig. 6, where the vertical pulley 55 is shown moved in a vertical direction; para 0044 – “the wire (31) is mounted on the vertical pulley 55, which is moved by the rotation of the vertical transfer screw 52”). 

Regarding Claim 11:  The Chang/Hwan combination discloses the blade specimen testing method according to claim 9 (see the rejection for Claim 9).
Hwan further discloses;
“further comprising, in the attaching, rotating the blade specimen about a longitudinal direction thereof as an axis direction” (Fig. 1; para 0015 – “the wind turbine blade testing apparatus 100 includes a blade specimen 110, a load applying unit 120, an angle change driving unit 130, and a sensor unit 140”; para 0024 – “the angle change driving unit 130 may include a clamp 131 and a motor 132… The motor 132 is for rotating the clamp 131 to change the pitch angle of the blade specimen 110”; para 0019 – “the angle change driving unit 130 has the leading edge of the airfoil upward with respect to the blade specimen 110 and the chord line is perpendicular to it, and the pitch angle is fixed at 0 degrees to 180 degrees clockwise until it becomes 180 degrees. It can be increased by 1 degree each time”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blade structure testing equipment disclosed by Chang, as taught by Hwan, in order to implement the blade testing in additional direction using the rotational capability of motor, disclosed by Hwan, and to make sure that the blade is safe to operate in the conditions taking place when the corresponding forces, originated by rotating one end of the blade, when the other end is secured, are applied.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Hwan.

Regarding Claim 12:  Chang discloses:
“Blade structure testing equipment” (para 0001 – “The present invention is a biaxial load for evaluating the static strength of the blade”) comprising: 
“a mounting jig to which one end of a blade specimen is mounted” (Fig. 1 -  reference number 2; para 0035 – “The twin-axial load-applying device… according to the present invention includes a fixing device 2 (i.e. mounting jig, added by examiner)”); 
“a grip member to which the other end of the blade specimen is coupled” (Fig. 1 – reference number 13; para 0037 – “The fixing block 10 is composed of buffer members 11 and 12 and a fixing frame 13 (i.e. grip member, added by examiner)”); and 
“a wire having one end attached to the grip member to apply a tensile force to the blade specimen in a direction at a certain angle with respect to the ground” (Fig. 3 – reference number 31; para 0039 – “The winch 30 is composed of a wire 31 and a drum 32, and the wire 31 is configured to be connected to the load cell 20 starting from a state wound around the drum 32”; Figs. 5 and 6 – wire 31 can be adjusted to different angles with respect to the ground, so is the direction of the tensile force; para 0040 – “With the configuration for adjusting the angle with the 31, the embodiment of the biaxial load module 50 can be made in various ways”); and 
“a pulley provided to change a load direction of the wire” (Figs. 1 and 2; para 0044 – “A vertical support (51) fixed to the floor, a vertical transfer screw (52) installed on the vertical support (51), and the vertical transfer screw (52) to adjust the angle between the fixing block (10) and the wire (31) ) is mounted on the vertical pulley 55, which is moved by the rotation of the vertical transfer screw 52 (i.e. pulley provided to change a load direction of the wire, added by examiner)”), wherein 
“the pulley is located at a higher position than the blade specimen” (Fig.1, vertical pulley, which is the part of a load module 50) and 
“is provided to be movable in a vertical direction” (Fig. 6, where the vertical pulley 55 is shown moved in a vertical direction; para 0044 – “the wire (31) is mounted on the vertical pulley 55, which is moved by the rotation of the vertical transfer screw 52 (i.e. in vertical direction, added by examiner)”), 
“wherein a mass is connected to the other end of the wire so that the tensile force is applied to the blade specimen under the load of the mass” (Fig. 6, reference number 47 - motor; para 0047 – “a motor 47, which directly rotates the horizontal feed screw 42 or the vertical feed screw 52”),
“wherein the mounting jig includes: a support; and an adapter which is coupled to an upper end of the support and to which the one end of the blade specimen is mounted” (see Fig. 1, where the mounting jig (i.e. fixing device, reference number 2) comprises of flat panel (i.e. adapter) and vertical columns (i.e. support); para 0036 – “The fixing device 2 is configured to fix the blade 1 in parallel to the floor and spaced apart from the floor”);
“wherein rotating the rotating member at a certain angle results in a flap moment and a lag moment being applied to the blade specimen by the wire tensile force” (Fig. 5; para 0024 – “the reliability and static structural strength of the blade can be evaluated by applying a mixed load of the blade's flapwise loading and the edgewise loading of the blade's biaxial load. It relates to a biaxial loading device for evaluation of blade static strength”;  para 0040 – “The biaxial load module 50 has a fixed block 10 and a wire (i.e. flap moment and the lag moment are applied by the wire tensile force, added by examiner) so that when a load is provided to the blade 1 with the winch 30, the load is provided to the blade 1 in two directions (flapwise loading, edgewise loading). With the configuration for adjusting the angle with the 31, the embodiment of the biaxial load module 50 can be made in various ways”).	
Chang is silent on:
“wherein the mounting jig further includes a rotating member positioned between the support and the adapter and capable of rotating the adapter about a longitudinal direction of the blade specimen as an axis direction”.
However, Hwan discloses:
“wherein the mounting jig further includes a rotating member positioned between the support and the adapter” (Fig. 1; para 0015 – “the wind turbine blade testing apparatus 100 includes a blade specimen 110, a load applying unit 120, an angle change driving unit 130, and a sensor unit 140”; para 0024 – “the angle change driving unit 130 may include a clamp 131 and a motor 132… The motor 132 is for rotating the clamp 131 to change the pitch angle of the blade specimen 110”) and
“capable of rotating the adapter about a longitudinal direction of the blade specimen as an axis direction” (para 0019 – “the angle change driving unit 130 has the leading edge of the airfoil upward with respect to the blade specimen 110 and the chord line is perpendicular to it, and the pitch angle is fixed at 0 degrees to 180 degrees clockwise until it becomes 180 degrees. It can be increased by 1 degree each time”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blade structure testing equipment disclosed by Chang, as taught by Hwan, in order to implement the blade testing in additional direction using the rotational capability of motor, disclosed by Hwan, and to make sure that the blade is safe to operate in the conditions taking place when the corresponding forces, originated by rotating one end of the blade, when the other end is secured, are applied.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20110229322-A1 to Tadayon et al. (hereinafter Tadayon) discloses the wind turbine blade system, optimizing performances of both a single wind turbine and a wind farm.
US-20160177920-A1 to Moriones et al. (hereinafter Moriones) discloses blade for a wind turbine with a longitudinal component comprising longitudinal stretches with fibers.
US-20200011760-A1 to Richards et al. (hereinafter Richards) discloses torsional testing of a wind turbine blade.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269. The examiner can normally be reached 8:30am - 5:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYUDMILA ZAYKOVA-FELDMAN/Examiner, Art Unit 2865                                                                                                                                                                                                        

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863